In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Williams, J.), entered June 1, 1988, which, after a trial on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We find that dismissal of the complaint was warranted. The infant plaintiff was allegedly injured when several fertilizer bags stored in the defendant’s garage fell on him. Viewed in the light most favorable to the plaintiffs (see, Cruz v New York City Tr. Auth., 136 AD2d 196), the evidence was insufficient to establish that the defendant breached his duty to maintain his property in a reasonably safe manner (see, D’Amico v Christie, 71 NY2d 76; Basso v Miller, 40 NY2d 233).
We find that the plaintiffs’ remaining contentions are without merit. Thompson, J. P., Lawrence, Balletta and Rosenblatt, JJ., concur.